Citation Nr: 0621477	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-37 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
hemiparesis of the left upper extremity.

2.  Entitlement to an evaluation in excess of 20 percent for 
hemiparesis of the left lower extremity. 


REPRESENTATION

Appellant represented by:	United Spinal Association


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from May 1986 to November 1990 
and from June 1993 to May 1997.  He was also at the Air Force 
Academy from 1990 to 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the New York, New 
York, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The issues of the proper evaluation for the veteran's service 
connected mood disorder and entitlement to service connection 
for pes planus and herpes were originally included on appeal 
to the Board.  However, the veteran submitted a withdrawal of 
these appeals in May 2005, and they are no longer for 
consideration. 

In March 2006, the veteran raised the issue of entitlement to 
an earlier effective date for his 100 percent scheduler 
rating.  This issue is referred to the RO for consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that the 20 percent evaluations for his 
service connected hemiparesis of the left arm and hemiparesis 
of the left leg is inadequate to reflect the impairment that 
results from this disability.  

The record reflects that the evaluations for the veteran's 
hemiparesis of the left arm and hemiparesis of the left leg 
were each increased to 20 percent in an August 2004 rating 
decision.  A statement of the case was also issued at this 
time.  

Additional medical evidence has been received by the RO since 
the August 2004 rating decision and statement of the case.  
Some of this information is relevant to the current appeal, 
particularly the report of a November 2004 VA examination.  
There is no indication that the RO has considered this 
evidence, and there is no indication that the veteran has 
submitted a waiver of initial RO review.  

Internal memorandums dated January 2005 and April 2006 note 
that a supplemental statement of the case should be issued, 
but there is no indication that the veteran was provided with 
one.  Therefore, this appeal must be returned to the RO so 
that the veteran may be provided with a supplemental 
statement of the case.  38 C.F.R. § 19.31 (2005).  

Accordingly, the case is REMANDED for the following action:

The veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


